[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                        FILED
                                                                           U.S. COURT OF APPEALS
                                            No. 10-14034                     ELEVENTH CIRCUIT
                                        Non-Argument Calendar                   MARCH 28, 2011
                                      ________________________                    JOHN LEY
                                                                                   CLERK
                                           Agency No. A090-347-417


YING CHEN,

llllllllllllllllllllllllllllllllllllllll                                                   Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

                                                      llllllllllllllllllllllllllllllllllllllllRespondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (March 28, 2011)

Before HULL, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Ying Chen, a native and citizen of China, petitions for review of the
decision of the Board of Immigration Appeals that affirmed an order of her

removal. Chen argues that the Board erroneously found that her application for

asylum was untimely and that her testimony at her removal hearing was incredible.

Chen also contends that she established past persecution and a well-founded fear

of future persecution. We dismiss in part and deny in part Chen’s petition.

      We lack jurisdiction to review the finding that Chen’s application for

asylum was untimely. An application for asylum must be “filed within 1 year after

the date of the alien’s arrival in the United States.” 8 U.S.C. § 1158(a)(2)(B). An

untimely application “may be considered . . . if the alien demonstrates to the

satisfaction of the Attorney General either the existence of changed circumstances

which materially affect the applicant’s eligibility for asylum or extraordinary

circumstances relating to the delay in filing an application.” Id. § 1158(a)(2)(D).

Section 1158(a)(3) “divests our Court of jurisdiction to review a decision

regarding whether an alien complied with the one-year time limit or established

extraordinary circumstances that would excuse his untimely filing.” Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). We dismiss Chen’s

petition to review the finding that her application for asylum was untimely.

      When the Board enters a written opinion and expressly adopts the reasoning

of the immigration judge, we review the decisions of both the Board and the

                                          2
immigration judge. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

We review the findings of the Board and the immigration judge under the

substantial evidence test. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th

Cir. 2006). Under that test, we will not disturb a finding if it is “supported by

reasonable, substantial, and probative evidence on the record considered as

whole.” Al Najjar, 257 F.3d at 1284. An adverse credibility determination “‘can

be reversed only if the evidence “compels” a reasonable fact finder to find

otherwise.’” Chen, 463 F.3d at 1231 (quoting Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1230 (11th Cir. 2005)). An adverse credibility determination may be

based on any inconsistency, regardless of whether the inconsistency goes to the

heart of the claim. Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1277 (11th Cir. 2009);

8 U.S.C. § 1158(b)(1)(B)(iii). Even when an applicant is not credible, the Board

must examine all evidence in the record before denying an application. Forgue v.

U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “The weaker an

applicant’s testimony . . . the greater the need for corroborative evidence.” Yang

v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). In addition, “the burden

is on the applicant alien to show that the credibility decision was not supported by

‘specific, cogent reasons’ or was not based on substantial evidence.” Forgue, 401

F.3d at 1287.

                                          3
      Substantial evidence supports the finding by the Board and the immigration

judge that Chen’s testimony was incredible. Chen initially alleged fear of forced

sterilization if returned to China, but later alleged past persecution based on

religion. Chen also provided inconsistent evidence about her religion and

contradictory explanations about the inconsistency. Chen failed to mention in

either her first application or asylum interview her alleged earlier arrest, detention,

and beating in China, and Chen implausibly alleged that she resided in Orlando

while her three children resided in New York. The Board and the immigration

judge provided specific and cogent reasons for finding Chen’s testimony

incredible.

      Chen’s remaining evidence does not compel a finding of past persecution or

a well-founded fear of future persecution. The Board and the immigration judge

reviewed Chen’s remaining evidence and reasonably explained that Chen failed to

offer authentic documentary evidence or credible testimony that she will likely be

singled out for persecution if returned to China. We deny Chen’s petition to

review the denial of her application for withholding of removal.

      PETITION DISMISSED in part, DENIED in part.




                                           4